Case 1:19-cr-20085-MGC Document 38 Entered on FLSD Docket 10/25/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-20085-CR-COOKE

  UNITED STATES OF AMERICA

  v.

  GEORGE FERRER SANCHEZ,

        Defendant.
  ________________________________/

            UNITED STATES OF AMERICA’S OBJECTIONS TO THE PRESENTENCE
                            INVESTIGATION REPORT DE37

            The United States, by and through the undersigned Assistant United States Attorney, files

  the following Objections to the Presentence Investigation Report (PIR).

       I.      Objection at the Offense Conduct, Supplemental Facts Paragraphs 7-20

            The United States has learned that after fleeing from the State of Florida from an attempted

  murder charge, Sanchez began participating in the alien smuggling and money laundering

  conspiracies.     The United States’ witnesses will testify that Sanchez and his confederates

  smuggled in excess of 100 migrants during the operation of the alien smuggling and money

  laundering conspiracies.

            In furtherance of the alien smuggling and money laundering conspiracies, Sanchez and his

  associates aligned with members of Mexican criminal organizations and other criminal associates

  to advance their operations.     As part of his arrangement with Mexican criminal groups, Sanchez

  routinely paid a tax on each load of migrants brought to Mexico.

            Further, the United States understands that Sanchez and his confederates used other

  criminal acts to generate capital for reinvestment in the alien smuggling and money laundering

  conspiracies.
Case 1:19-cr-20085-MGC Document 38 Entered on FLSD Docket 10/25/2019 Page 2 of 4



               a. Conducting Involving Risk, Death and Use of Firearms

            Witnesses to Sanchez’ operation of the alien smuggling and money conspiracies also

  reported that the offense involved intentionally or recklessly creating a substantial risk of death or

  serious bodily injury to migrants.       Further, the United States understands that at least one

  individual died during the subject conspiracies’ operation.    Additionally, members of the charged

  conspiracies also used and discharged firearms.

            Based on the nature of the conspiracies’ operation the United States submits this resulting

  conduct was foreseeable and attributable to Sanchez.

     II.       Objections as to Base Offense Level and Non-Assessment of Specific Offense
               Characteristics, Paragraphs 24-25

            The sentencing guideline for money laundering, § 2S1.1(a)(1), incorporates by cross-

  reference the specific offense characteristics for the underlying alien smuggling conspiracy.

  Pursuant to the cross reference the base offense level is 12. See U.S.S.G. § 2L1.1(a)(3).

            Pursuant to the cross-referenced alien smuggling guideline, the offense level is increased

  by nine levels as offense involved the smuggling, transporting, or harboring of more than 100

  aliens. See U.S.S.G. § 2L1.1(b)(2)(C).

            Further, based on the discharge of a firearm during the alien smuggling conspiracy, the

  offense is increased by six levels. See U.S.S.G. § 2L1.1(b)(5)(A). The guidelines are further

  increased by 10 level due to a resulting foreseeable death. See 2L1.1(b)(7)(D).

     III.      Objection as to Total Guideline Assessment, Paragraphs 34 and 83

            Based on the assertions above, and factoring in the defendant’s acceptance of

  responsibility, the United States submits that the guideline range of imprisonment is 292 to 365

  months.      Accordingly, the effective guideline is fixed by the statutory maximum of 240 months.

                                               Page 2 of 4
Case 1:19-cr-20085-MGC Document 38 Entered on FLSD Docket 10/25/2019 Page 3 of 4



  A summary of the United States’ identified guideline provisions pursuant to the cross reference is

  set forth below.

  2L1.1(a)(3)        Base Offense Level                                                          12
  2L1.1(b)(2)(C) offense involved the smuggling, transporting, or harboring of 100+ aliens +9
  2L1.1(b)(5)(A) a firearm was discharged                                                        +6
  2L1.1(b)(6)        the offense involved intentionally or recklessly creating a substantial risk +2
                     of death or serious bodily injury to another person
  2L1.1(b)(7)(D) Death                                                                           +10
  3B1.1(a)           Organizer or leader (Previously assessed by the Probation Officer)          +4
                     Total offense level                                                         43
  Acceptance of Responsibility (U.S.S.G. § 3E1.1)
  § 3E1.1(a) the defendant clearly demonstrates acceptance of responsibility for his offense       -2
  § 3E1.1(b) Government motion recognizing acceptance of responsibility                            -1




                                                Page 3 of 4
Case 1:19-cr-20085-MGC Document 38 Entered on FLSD Docket 10/25/2019 Page 4 of 4



                                          CONCLUSION

         For the foregoing reasons, the United States respectfully requests that the Court sustain the

  objections to the PIR.

                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                               By:     /s/ Ignacio J. Vázquez, Jr.
                                                       Ignacio J. Vázquez, Jr.
                                                       Assistant United States Attorney
                                                       Florida Bar No. 16275
                                                       99 Northeast 4th Street
                                                       Miami, Florida 33132-2111
                                                       Tel: (305) 961-9318
                                                       Fax: (305) 530-7976


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was uploaded onto

  the Court’s CM/ECF system and sent via CM/ECF to all counsel of record on October 25, 2019.

                                                       /s/ Ignacio J. Vázquez, Jr.
                                                       Ignacio J. Vázquez, Jr.
                                                       Assistant United States Attorney




                                             Page 4 of 4
